                 Case 2:21-cv-01119-BJR Document 23 Filed 09/10/21 Page 1 of 4




 1                                                    THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3
                                   UNITED STATES DISTRICT COURT
 4                                WESTERN DISTRICT OF WASHINGTON

 5

 6   STEPHANIE ESPANOZA, JONATHAN
     MORALES, and ALEX PYGIN, individually and
 7   on behalf of all others similarly situated,               No. 2:21-cv-01119-BJR
 8                  Plaintiffs,                                STIPULATION AND ORDER TO
            v.                                                 EXTEND TIME TO ANSWER
 9                                                             COMPLAINT
     T-MOBILE USA, INC.,
10
                    Defendant.
11

12
            Under Western District of Washington Local Rules 7(d)(1) and 10(g), Plaintiffs Stephanie
13
     Espanoza, Jonathan Morales, and Alex Pygin, individually and on behalf of all others similarly
14
     situated (“Plaintiffs”) and Defendant T-Mobile USA, Inc. (“Defendant”), together (“the Parties”),
15
     by and through their respective counsel of record, hereby stipulate that Defendant’s deadline to
16
     answer or otherwise respond to the Complaint in the above-captioned action is extended for a total
17
     of 30 days to October 13, 2021.
18
            Good cause exists for this extension, as there is a pending motion before the Judicial Panel
19
     on Multidistrict Litigation (“JPML”) regarding transfer and coordination or consolidation of
20
     related cases for pretrial proceedings under 28 U.S.C. § 1407, filed on August 23, 2021. See In re
21
     T-Mobile, Inc., Customer Data Security Breach Litigation., MDL Docket No. 3019 (ECF No. 1).
22
     The plaintiffs in a related case filed the transfer motion, and this case has been noticed to the JPML
23
     based on its similar nature. Id. The Parties agree to this extension in order to conserve judicial
24
      STIPULATION AND ORDER TO                                         Perkins Coie LLP
      EXTEND TIME TO ANSWER                                       1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
      COMPLAINT                                                       Phone: 206.359.8000
      (No. 2:21-cv-01119-BJR) - 1                                      Fax: 206.359.9000
               Case 2:21-cv-01119-BJR Document 23 Filed 09/10/21 Page 2 of 4




 1   resources and the resources of the Parties in addressing multiple related class actions.

 2   Dated: September 9, 2021

 3   By: /s/ Steve Y. Koh
     Steve Y. Koh, WSBA No. 23284
 4   Kathleen M. O’Sullivan, WSBA No. 27850
     Lauren J. Tsuji, WSBA No. 55839
 5   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 6   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 7   Facsimile: 206.359.9000
     E-mail: SKoh@perkinscoie.com
 8            KOSullivan@perkinscoie.com
              LTsuji@perkinscoie.com
 9
     Kristine McAlister Brown (pro hac vice forthcoming)
10   ALSTON& BIRD LLP
     1201 West Peachtree Street
11   Atlanta, GA 30309
     Telephone: (404) 881-7000
12   Facsimile: (404) 881-7777
     E-Mail: kristy.brown@alston.com
13
     Attorneys for Defendant T-Mobile USA, Inc.
14
     By: /s/ Beth E. Terrell
15
     Beth E. Terrell, WSBA No. 26759
     TERRELL MARSHALL LAW GROUP PLLC
16
     936 N. 34th Street, Suite 300
     Seattle, Washington 98103
17
     Telephone: (206) 816-6603
     Facsimile: (206) 319-5450
18
     E-Mail: bterrell@terrellmarshall.com
19
     David K. Lietz
     Gary E. Mason
20
     MASON LIETZ & KLINGER LLP
     5101 Wisconsin Avenue NW, Suite 305
21
     Washington, DC 20016
     Telephone: (202) 429-2290
22
     Facsimile: (202) 429-2294
     E-Mail: gmason@masonllp.com
23
             dlietz@masonllp.com
24
      STIPULATION AND ORDER TO                                        Perkins Coie LLP
      EXTEND TIME TO ANSWER                                      1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
      COMPLAINT                                                      Phone: 206.359.8000
      (No. 2:21-cv-01119-BJR) - 2                                     Fax: 206.359.9000
               Case 2:21-cv-01119-BJR Document 23 Filed 09/10/21 Page 3 of 4




 1   Gary M. Klinger
     MASON LIETZ & KLINGER LLP
 2   227 W. Monroe Street, Suite 2100
     Chicago, Illinois 60606
 3   Telephone: (202) 429-2290
     Facsimile: (202) 429-2294
 4   E-Mail: gklinger@masonllp.com

 5   Kaitlyn T Holzer
     Nikoletta S. Mendrinos
 6   William H. Murphy, III
     MURPHY & FALCON PA
 7   1 South St., 30th Floor
     Baltimore, MD 21202
 8   410-539-6500
     Fax: 410-539-6599
 9   Email: kaitlyn.holzer@murphyfalcon.com

10   Michael Anderson Berry
     ARNOLD LAW FIRM
11   865 Howe Ave.
     Sacramento, CA 95825
12   916-239-4778
     Fax: 916-924-1829
13   Email: aberry@justice4you.com

14   Attorneys for Plaintiffs, Individually and on Behalf of all Others Similarly Situated

15

16

17

18

19

20

21

22

23

24
      STIPULATION AND ORDER TO                                        Perkins Coie LLP
      EXTEND TIME TO ANSWER                                      1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
      COMPLAINT                                                      Phone: 206.359.8000
      (No. 2:21-cv-01119-BJR) - 3                                     Fax: 206.359.9000
              Case 2:21-cv-01119-BJR Document 23 Filed 09/10/21 Page 4 of 4




 1
                                               ORDER
 2   IT IS SO ORDERED.
 3   Dated this 10th day of September, 2021.

 4

 5                                                          s/Barbara J. Rothstein
                                                            Barbara J. Rothstein
 6                                                          U.S. District Court Judge

 7
     Presented by:
 8
     s/_Steve Y. Koh__________________________
 9   Steve Y. Koh, WSBA No. 23284
     Kathleen M. O’Sullivan, WSBA No. 27850
10   Lauren J. Tsuji, WSBA No. 55839
     PERKINS COIE LLP
11   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
12   Telephone: 206.359.8000
     Facsimile: 206.359.9000
13   E-mail: SKoh@perkinscoie.com
              KOSullivan@perkinscoie.com
14            LTsuji@perkinscoie.com

15   Kristine McAlister Brown (pro hac vice forthcoming)
     ALSTON& BIRD LLP
16   1201 West Peachtree Street
     Atlanta, GA 30309
17   Telephone: (404) 881-7000
     Facsimile: (404) 881-7777
18   E-Mail: kristy.brown@alston.com

19   Attorneys for Defendant T-Mobile USA, Inc.

20

21

22

23

24
      STIPULATION AND ORDER TO                                  Perkins Coie LLP
      EXTEND TIME TO ANSWER                                1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
      COMPLAINT                                                Phone: 206.359.8000
      (No. 2:21-cv-01119-BJR) - 4                               Fax: 206.359.9000
